
	
		III
		110th CONGRESS
		1st Session
		S. RES. 181
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mr. Allard (for himself,
			 Mr. Pryor, and Mr. Craig) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring and recognizing the achievements
		  of the United States Air Force Academy football program over the last 27
		  years.
	
	
		Whereas, Fisher DeBerry, originally of Cheraw, South
			 Carolina, coached football at the United States Air Force Academy for 27 years,
			 23 of which as head coach;
		Whereas, Fisher DeBerry is the winningest head coach of
			 any United States service academy with a record of 169–109–1;
		Whereas, Fisher DeBerry has amassed a 35–11 record against
			 the United States Military Academy and the United States Naval Academy, and led
			 the U.S. Air Force Academy to 14 of its 16 Commander-in-Chief Trophy
			 titles;
		Whereas, Fisher DeBerry led his Air Force teams to 3
			 conference championships and 12 bowl games;
		Whereas, Fisher DeBerry has been recognized numerous times
			 for his coaching success, including selection as National Coach of the Year for
			 1985; selection 3 times as Western Athletic Conference Coach of the Year;
			 induction into the South Carolina Sports Hall of Fame; induction into the
			 Colorado Springs Sports Hall of Fame; induction into the Independence Bowl Hall
			 of Fame; the 2001 State Farm Coach of Distinction honor; an honorary doctorate
			 of humanities from Wofford College; service as president of the American
			 Football Coaches Association (AFCA); and service as Chairman of the AFCA ethics
			 committee;
		Whereas, Fisher DeBerry has acted as a pillar of the
			 Colorado Springs, Colorado, community during the past 27 years through his
			 active involvement and volunteerism with local church, charity, and community
			 organizations;
		Whereas, in 2004 Fisher DeBerry founded the Fisher DeBerry
			 Foundation, which is dedicated to the support and education of single mothers
			 and their children, as well as other charitable causes;
		Whereas, Fisher DeBerry has served as a positive influence
			 and role model to numerous future Air Force officers, including coaching 3,375
			 players; having a graduation success rate of 91.6 percent among his players;
			 and producing 19 All-American players, 124 All-Conference players, 11 Academic
			 All-Americans, and 9 Postgraduate Scholarship winners;
		Whereas, Fisher DeBerry imparted to his players the core
			 values of the United States Air Force: Integrity First, Service Before Self,
			 and Excellence In All We Do; and
		Whereas, the United States Air Force Academy football
			 program under the leadership of Fisher DeBerry has served as an example of
			 these values for its community and the entire Nation: Now, therefore, be
			 it
		
	
		That the United States Senate honors
			 and recognizes the numerous contributions made by the United States Air Force
			 Academy football program over the last 27 years to Colorado Springs and the
			 surrounding communities, the United States Air Force Academy, and the United
			 States Air Force.
		
